Citation Nr: 1805756	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-34 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss, which he contends originated in service.  

The medical evidence confirms the Veteran currently has bilateral sensorineural hearing loss.  As such, the central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show his hearing was within normal limits on entrance into active duty.  His STRs show puretone threshold shifts during his military service, which is evidence of his exposure to acoustic trauma in service.  In addition, his DD-214 shows he was a Machinist Mate and Electronic Warfare Systems Technician in the United States Air Force.  The Air Force has acknowledged these occupations carry a high probability for exposure to acoustic trauma.  As such, the Veteran's exposure to excessive noise in service has been sufficiently corroborated.  

Next, the Board observes that the Veteran underwent a VA examination to assess his claimed disability in February 2010.  On VA examination the Veteran was diagnosed with bilateral sensorineural hearing loss.  However, the examiner concluded the Veteran's current hearing loss was not caused by or the result of his military noise exposure.  In support of this conclusion, the examiner stated the Veteran's 1964 and 1982 examinations showed hearing within normal limits, and although he had a significant threshold shift from 500 to 1000 hertz during that period his hearing was within normal limits.  The examiner unfortunately failed to explain why these facts were relevant to her determination.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

Notwithstanding the medical opinion provided by the February 2010 VA examiner, the Veteran has reported he was exposed to significant noise exposure during his period of active duty, which is consistent with his military occupation.  Additionally, in November 2017 the Veteran provided a medical opinion from his treating physician.  With complete understanding of the Veteran's medical history, the physician determined Veteran's bilateral hearing loss was caused by or a result of his military noise exposure.  In support of his conclusion, the physician indicated the Veteran was exposed to harmful and hazardous noise as a result of his military service, and loud noises are known to cause sensorineural hearing loss.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and his exposure to acoustic trauma in service.  A qualified physician has determined the Veteran's current hearing loss was caused by his military noise exposure.  He also provided a competent rationale to support his conclusion.  Accordingly, a nexus to service is established.  To the extent the February 2010 VA examiner opined the Veteran's hearing loss was not caused by or related to his military service, the Board finds this opinion to be of less probative value as the opinion failed to provide a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) .

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed hearing loss and his in-service acoustic trauma is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


